In a declaratory judgment action with respect to the Zoning Ordinance of the defendant Town of Smithtown, said defendant appeals from an order of the Supreme Court, Suffolk County, *940dated November 16, 1971, which denied its motion to compel plaintiff to furnish a further bill of particulars with respect to items “4” through “18”, inclusive, of said defendant’s demand for a bill of particulars. Order modified by striking therefrom the last sentence and by adding, immediately following the sentence of the order denying the motion, the following: “except that it is granted to the extent that plaintiff is directed to furnish particulars in response to items 4 and 5.” As so modified, order affirmed, with $10 costs and disbursements to appellant. The particulars herein directed to be furnished shall be served within 20 days of entry of the order to be made hereon. In our opinion the particulars demanded in items numbers 4 and 5 are relevant and proper in the context of this litigation and do not constitute evidentiary matter. The remaining particularization sought would be unnecessarily burdensome to plaintiff and the required information is readily accessible to appellant. Rabin, P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.